Citation Nr: 1716749	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-30 280	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to November 1970.  He died in February 2008. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction of the claim has been subsequently transferred to the RO in Albuquerque, New Mexico.

In April 2015, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).
The term "surviving spouse" means a person (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (continuous cohabitation); and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person and held him or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50 (b).

When a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that he or she had no knowledge of an impediment to marriage, absent information to the contrary, as proof of that fact.  38 C.F.R. § 3.205 (c).  

In this case, however, there are inconsistencies in the record.

On her application for DIC, the appellant indicated that neither she nor the Veteran was married previously.  The file, however, reveals that both the Veteran and the appellant may have been married previously.  

A January 1993 Report of Psychological Evaluation indicates that the Veteran was married to his first wife from 1979 to 1986 and had two children from this marriage.  

An officiant's copy of a marriage certificate associated with the Veteran's file shows that the Veteran and appellant were married in March 2001.  The March 2001 marriage license indicates that the appellant's maiden name was BKG, different from her surname, BKV.  

On VA examination in October 2001, just months after the Veteran and appellant were married, he reported that he had been married three times and had children by his first wife but had not seen his children since approximately 1975.  The Veteran also reported that he married a second wife who divorced him.  

In addition, it appears that the appellant has two children, ECV and HDV from a previous marriage.    

The file does not include marriage certificates or divorce decrees for the previous marriages.  Therefore, on remand, an attempt should be made to associate copies of the marriage certificates and divorce decrees for the Veteran's and appellant's previous marriages with the file, and verify that the appellant is, in fact, the Veteran's surviving spouse for VA purposes.

In addition, at the time of the Veteran's death, service connection had been established, and a 100 percent rating assigned, for posttraumatic stress disorder (PTSD).  The Veteran was not service-connected for any other disability.  The Veteran's death certificate lists his immediate cause of death as consistent with cocaine toxicity.  It also states, "Subject injected a large amount of cocaine" and that the manner of death was an accident.  

Service connection can be granted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  If service connection for an alcohol or drug abuse disability is granted on a secondary basis, then the limitation set forth in 38 C.F.R. § 3.301 (c)(3), that alcohol or drug addiction will be considered willful misconduct and bar the granting of service connection, will not apply, and service connection for the cause of the Veteran's death in a case involving an accidental overdose may be granted.  Thus, the Board finds that a medical opinion is needed to determine whether it is at least as likely as not that the Veteran's accidental cocaine overdose was caused or aggravated (worsened beyond natural progression) by, or was a manifestation of, the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 3.310 (2015).
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate action should be undertaken to obtain and associate with the claims file a copy of the marriage certificates and divorce decrees for the Veteran's and appellant's previous marriages to verify that the appellant is, in fact, the Veteran's surviving spouse for VA purposes.  

2.  After the above development has been completed and only if it can be verified that the appellant is the Veteran's surviving spouse, a medical opinion should be requested from an appropriate mental health provider (preferably, a psychiatrist or psychologist) to address the cause of the Veteran's death.  The examiner is to be provided access to the claims file.  The report should include discussion of the Veteran's documented history and the lay assertions of record. 

Based on a review of the file, the examiner is asked to provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's substance abuse underlying the acute cocaine toxicity resulting in his death was caused or aggravated (worsened beyond natural progression) by, or was a manifestation of, his service-connected PTSD.

All opinions provided must be thoroughly explained, to include complete, clearly-stated rationale for all conclusions reached.  If the examiner determines that an etiology opinion cannot be provided without resorting to speculation, then he/she must provide a detailed explanation as to why this is so. 

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




